Exhibit 10.1

BGC Partners, Inc.

BGC Partners, L.P.

499 Park Avenue

New York, NY 10022

GFI Group Inc.

55 Water Street

New York, NY 10041

August 24, 2015

Michael Gooch

Colin Heffron

c/o Jersey Partners Inc.

569 Middle Road

Bayport, NY 11705

Jersey Partners Inc.

569 Middle Road

Bayport, NY 11705

Attn: Michael Gooch

Dear Messrs. Gooch and Heffron:

Reference is made to (i) the Tender Offer Agreement by and among BGC Partners,
Inc. (“BGCP”), BGC Partners, L.P. (“BGCP LP”) and GFI Group, Inc. (“GFI”), dated
as of February 19, 2015 (the “TO Agreement”), (ii) the case captioned In re GFI
Group Inc. Stockholder Litigation (C.A. No. 10136-VCL) (the “Delaware Action”),
(iii) the case captioned Gross v. GFI Group, Inc. (No. 1:14-cv-09438-WHP) (the
“New York Action”), (iv) the Support Agreement, dated as of July 30, 2014, by
and among CME Group Inc. (“CME”), Jersey Partners Inc. (“JPI”), New JPI Inc.,
Michael Gooch, Colin Heffron and Nick Brown (the “Support Agreement”), and
(v) the Memorandum of Understanding, dated as of the date hereof, by and among
Mr. Gooch, Mr. Heffron, CME and the other parties thereto (the “MOU”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed such terms in the TO Agreement. The parties to this letter
agreement wish to facilitate the settlement of the Delaware Action pursuant to
the terms and conditions of the MOU and provide for certain terms and conditions
upon which BGCP (or its Affiliates) will advance funds solely for the purpose of
facilitating the settlement of the Delaware Action and other related liabilities
that Mr. Gooch and Mr. Heffron shall indemnify GFI and BGCP for under the terms
of this letter agreement.

The parties to this letter agreement hereby agree as follows:

1. Settlement and Support Agreement Termination.



--------------------------------------------------------------------------------

(a) The parties to this letter agreement acknowledge that, pursuant to paragraph
1(c) of the MOU, CME has terminated the tail period under Article V of the
Support Agreement, which termination permits the parties to this letter
agreement to enter into this letter agreement and perform certain of their
obligations hereunder.

(b) If for any reason the entry by the Court of Chancery of the State of
Delaware (the “Court”) of a settlement order with respect to the Delaware Action
on the terms set forth in the MOU (the “Settlement Order”) does not occur by
June 30, 2016, then, in each case, this letter agreement shall be automatically
null and void ab initio without further action on the part of any party hereto
and without any liability hereunder; provided, however, that any such a
termination of this letter agreement shall not affect the validity or
enforceability of agreements and covenants hereunder that the parties have
already commenced performing at the time of such termination, including the
enforceability of the promissory note delivered pursuant to Paragraph 5(a) of
this letter agreement.

2. Payments under the MOU.

(a) No later than the date specified in paragraph 1(a) of the MOU, BGCP (or its
Affiliates), shall pay on behalf of JPI, an amount equal to $10.75 million (the
“Settlement Fund Payment”) to the Settlement Fund (as defined in the MOU). JPI
acknowledges and agrees that the obligation to make the Settlement Fund Payment
is JPI’s obligation and that BGCP (or its Affiliates) is advancing such funds on
JPI’s behalf, which advance shall be evidenced by a promissory note issued under
Paragraph 5(a) of this letter agreement.

(b) Subject to (x) BGCP having an obligation to lend under Paragraph 5(b)(i) of
this letter agreement or (y) the Net Insurance Proceeds (as defined below)
exceeding the amount of the Fee Award (as defined in the MOU), BGCP (or its
Affiliates) shall pay, or cause to be paid, the Fee Award pursuant to the terms
and conditions of the MOU. Any amounts paid by BGCP to pay the Fee Award
pursuant to this Paragraph 2(b) that are in excess of the Net Insurance
Proceeds, shall be applied to reduce amounts owed to Mr. Gooch or Mr. Heffron
under the respective Non-Competition and DE Bonus Award Agreement with BGCP (or
its applicable Affiliates). Mr. Gooch and Mr. Heffron acknowledge and agree that
(i) the obligations under this Paragraph 2(b) are joint and several and (ii) to
the extent the funds to fulfill the obligations under this Paragraph 2(b) are
borrowed from BGCP (or its Affiliates) pursuant to Paragraph 5(b) or 5(c) of
this letter agreement, that BGCP may pay or cause to be paid such funds directly
to Plaintiffs’ counsel in the Delaware Action to satisfy the Fee Award.

(ii) Mr. Gooch and Mr. Heffron agree (A) that BGCP (or its Affiliates) shall
lead all negotiations and proceedings with respect to the determination of the
Fee Award and (B) that BGCP (and its Affiliates) shall have the right to agree
to a Fee Award with Lead Counsel (as defined in the MOU) on behalf, and without
any further consent of, Mr. Gooch and Mr. Heffron.

(c) Use of Insurance Proceeds. The parties hereto acknowledge and agree that any
attorneys’ fees and expenses incurred by GFI, the former members of the GFI
Special



--------------------------------------------------------------------------------

Committee and BGCP in the Delaware Action (collectively, the “Defense Fees and
Expenses”), will be paid with proceeds of insurance policies issued by XL and
AIG in accordance with their respective buyout agreements. For purposes of this
letter agreement, the amount of such proceeds from such insurance policies less
the Defense Fees and Expenses is referred to as the “Net Insurance Proceeds” and
the amount, if any, that Net Insurance Proceeds exceeds the Fee Award is
referred to as the “Insurance Surplus.” In the event that, following (i) the
expiration of the statute of limitations for all potential Proceedings for which
Mr. Gooch and Mr. Heffron are required to indemnify under Paragraphs 4(a) or
(b) of this letter agreement and (ii) the final, non-appealable judgment of each
Proceedings brought before the expiration of such statute of limitations, and if
(x) there are no other outstanding payments due to BGCP or GFI or any of their
respective affiliates under Paragraph 4(a) and 4(b), and (y) there is Insurance
Surplus that has not been reduced pursuant to Paragraphs 5(b)(ii) and 5(c)(ii),
then any such remaining Insurance Surplus shall be paid to Mr. Gooch and
Mr. Heffron.

(d) The parties hereby agree that any amounts paid by BGCP, GFI or any of their
respective Affiliates hereunder for which there is insurance proceeds,
reimbursement, recovery or reduction of any DE Bonus Awards, shall not reduce
Distributable Earnings (as it is determined and defined in the Non-Competition
and DE Bonus Award Agreements) or otherwise be included in the calculation of
Distributable Earnings that effect the cash flow of the GFI Brand (as defined in
the Non-Competition and DE Bonus Award Agreement) for a particular calculation
period.

3. JPI Merger. BGCP, BGCP LP, GFI, Mr. Gooch, in his capacity as third-party
beneficiary pursuant to Section 8.15(b) of the TO Agreement, hereby agree, and
JPI, in its capacity as holder of the majority of GFI Shares not held by BGCP or
its Affiliates, in consideration of the mutual agreements set forth in this
letter agreement, hereby agree that:

(a) The first sentence of Section 5.16 of the TO Agreement shall be amended and
restated as follows:

“On December 21, 2015 (or such earlier date as may be agreed by the parties to
the Back-End Mergers), BGCP and GFI hereby agree to enter into a merger
agreement in order to effect a merger involving GFI and BGCP and/or its
Affiliates, and BGCP and JPI hereby agree to use their respective reasonable
best efforts to enter into a merger agreement providing for a merger involving
JPI (or its successor in interest) and BGCP and/or its Affiliates (such mergers,
the “Back-End Mergers”), (a) which merger agreements shall contain customary
terms, covenants and conditions, including (x) conditions that the Back-End
Mergers be consummated substantially simultaneously, that the GFI stockholders
and JPI shareholders approve and adopt the applicable merger agreement and that
any registration statement with respect to any BGCP Shares to be issued has been
declared effective and (y) covenants that following the execution of the merger
agreements for the Back-End Mergers, the parties thereto will, as soon as
reasonably practicable, file with the SEC and/or distribute to GFI stockholders
or JPI shareholders, as applicable, any necessary forms, statements, or
schedules as may be required by Law to effectuate the Back-End Mergers and
(b) which the parties will use their reasonable best efforts to consummate the
Back-End Mergers no later than January 29, 2016.”



--------------------------------------------------------------------------------

(b) The sixth sentence of Section 5.16 of the TO Agreement shall be amended and
restated as follows:

“Notwithstanding the foregoing, neither BGCP nor any of its Affiliates shall
have any obligation under this Section 5.16 to pay the applicable merger
consideration to Mr. Gooch and Mr. Heffron, as applicable, unless each of the
following conditions shall have been satisfied with respect to each such Person
(severally and not jointly): (1) neither Mr. Gooch nor Mr. Heffron shall have
taken any action that would constitute a breach of any of the conditions,
obligations or covenants set forth in Annex A, assuming each of such conditions,
obligations and covenants apply to each of them at all times as of and after the
Offer Closing, (2) neither Mr. Gooch nor Mr. Heffron shall have taken any action
that would constitute a breach of any of the conditions, obligations or
covenants set forth in Annex D, (3) neither Mr. Gooch nor Mr. Heffron shall have
taken any action that would constitute a breach of any of the conditions,
obligations or covenants set forth in the Non-Compete Agreements set forth
in Annex C; (4) in connection with the sale of the goodwill of GFI by Mr. Gooch
and Mr. Heffron through the Back-End Mergers, each of Mr. Gooch and Mr. Heffron
shall have entered into an agreement containing each of the conditions,
obligations and covenants set forth in Annex B; (5) neither Mr. Gooch nor
Mr. Heffron shall have, at any time prior to the effective time of the Back-End
Mergers, Transferred or agreed to Transfer any BGCP Shares; (6) at any election
of directors after the date of this Agreement and prior to the consummation of
the Back-End Mergers, all Shares held or owned directly or indirectly by JPI
shall have been voted in a favor of each nominee for election to the GFI Board
and all other proposals submitted to the GFI stockholders that the GFI Board
recommends that GFI stockholders vote “FOR” to the extent such other votes are
permitted under the Support Agreement; (7) each of Messrs. Gooch and Heffron
shall have irrevocably tendered their resignations from the GFI Board, effective
upon the completion of the Back-End Mergers and the payment in full of the
consideration to be paid to the equityholders of JPI pursuant to the Back-End
Mergers; (8) neither Mr. Gooch nor Mr. Heffron shall have taken any action that
would constitute a breach of any of the conditions, obligations or covenants set
forth in the MOU or in the letter agreement, dated as of August 24, 2015, by and
among Mr. Gooch, Mr. Heffron, JPI, GFI, BGCP and Purchaser; (9) the termination
by CME of the tail period under Article V of the Support Agreement shall be in
full force and effect and no Proceeding challenging such termination shall be
pending or threatened; and (10) each of Messrs. Gooch and Heffron shall have
certified that the conditions set forth in clauses (1) through (9) above shall
have been satisfied.”

(c) The definition of JPI Per Share Merger Consideration in the TO Agreement
shall be amended and restated as follows:



--------------------------------------------------------------------------------

““JPI Per Share Merger Consideration” means a fraction, (a) the numerator of
which is equal to (x)(i) the number of Shares, without duplication, held,
directly or indirectly, by JPI (or its successor in interest) multiplied by
(ii) the Offer Price (appropriately adjusted for any reclassification,
recapitalization, stock split or combination, exchange or readjustment of
shares, or any stock dividend thereon occurring after the date of this
Agreement), minus (y), in the event the Settlement Fund Payment has been made
and not returned, $10.75 million plus interest accrued thereon in accordance
with the terms of the promissory note representing such obligation, and (b) the
denominator of which is the total number of shares of common stock of JPI (or
equivalent security of its successor in interest) outstanding as of immediately
prior to the effective time of the Back-End Mergers.”

(d) Items 5 – 7 of Exhibit J-1 of the TO Agreement shall be amended and restated
as follows:

“5. JPI LLC will distribute all Shares held by JPI LLC (the “Transferred
Shares”) and the promissory note under the Letter Agreement dated as of
August 21, 2015 (the “JPI Note”) to JPI Holdings.

6. JPI Holdings will distribute all of the Transferred Shares to New JPI and
assign the JPI Note to New JPI. As a result of such distributions, New JPI will
become the record and Beneficial Owner of all of the Transferred Shares
currently held of record and Beneficially Owned by JPI and the Maker under the
JPI Note.

7. New JPI will distribute all of its membership interests in JPI Holdings to
the stockholders of New JPI, such that following such distribution, the only
assets of New JPI will be the Transferred Shares, and New JPI shall have no
liabilities or obligations, contingent or otherwise, other than the obligation
to effect the transactions required to effect the Back-End Mergers and the
transactions contemplated by this Exhibit J-1 and the obligations under the JPI
Note.”

(e) Subject to the terms and conditions hereof from time to time whether before,
at or following the closing of the Back-End Mergers, each party hereto shall,
and shall cause their respective Affiliates to, take, or cause to be taken, as
promptly as practicable, all actions, and to do, or cause to be done, all things
reasonably necessary, proper or advisable, including, any actions required by
applicable Laws, to consummate and make effective as promptly as reasonably
practicable the Back-End Mergers, including applying for, obtaining, or causing
to be obtained, authorizations, approvals, orders, licenses, permits, franchises
or consents of all third parties or Governmental Entities necessary for the
consummation of the Back-End Mergers.

(f) The parties hereto agree that effective upon the execution of this letter
agreement, JPI shall have been deemed to have provided the written notice of
Election to BGCP and the GFI Board to effect the Back-End Mergers in accordance
with Section 5.16 of the TO Agreement for all purposes thereunder, and such
Election, the modification of the definition of



--------------------------------------------------------------------------------

JPI Per Share Merger Consideration (in Paragraph 3(c) hereof) and the commitment
to use reasonable best efforts to consummate the Back-End Mergers no later than
January 29, 2016, shall survive this letter agreement becoming null and void or
otherwise being terminated. In the event that any amount of the Settlement Fund
Payment is returned to BGCP (or its applicable Affiliate) following the
consummation of the JPI Merger, BGCP (or its applicable Affiliate) shall
promptly pay any such Settlement Fund Payment amount to the JPI shareholders (as
of the JPI Back-End Merger), on a pro rata basis.

4. Indemnification by Mr. Gooch and Mr. Heffron.

(a) Mr. Gooch hereby agrees to indemnify and hold harmless BGCP, GFI and their
respective current, past and future Affiliates and each of their respective
current, past and future directors, officers, agents, and employees
(collectively, the “Indemnified Persons”) from and against any and all losses,
claims, demands, damages, liabilities, expenses (including, without limitation,
attorneys’ fees and expenses incurred through all appeals) of any kind whether
before or after the date of this letter agreement (collectively, “Liabilities”)
related to, or arising out of, any judgment sought, or entered against, or any
settlement involving, any Indemnified Person in the New York Action.

(b) Mr. Gooch and Mr. Heffron hereby agree to indemnify and hold harmless,
jointly and severally, each Indemnified Person from and against any Liabilities
related to, or arising out of:

(i) any judgment sought, or entered against, or any settlement involving, any
Indemnified Person in the Delaware Action and the costs and expenses set forth
in Paragraph 12 of the MOU;

(ii) any and all claims or actions, which could have been asserted or brought in
the Delaware Action, by GFI stockholders who opt out of the settlement of the
Delaware Action or are otherwise not bound by the Settlement Order;

(iii) any and all claims and actions, without regard to jurisdiction, related
to, or arising out of (A) any actual or alleged breach of fiduciary duties by
the board of directors of GFI prior to February 27, 2015, (B) any actual or
alleged breach of fiduciary duties by the board of directors of JPI, Mr. Gooch
or Mr. Heffron with respect to the authorization of, execution of, or
performance under this letter agreement, (C) the transactions contemplated by
the CME Merger Agreement, the TO Agreement and this letter agreement, and any
disclosure in connection with any of the foregoing and (D) any actual or alleged
tort, breach of contract, breach of fiduciary duty or other wrongdoing by GFI,
JPI or any of their respective directors or officers with respect to the course
of dealing between BGCP and its Affiliates, on one hand, and GFI and its
Affiliates, on the other hand, in each case, during the period beginning
July 29, 2014 and ending February 27, 2015;



--------------------------------------------------------------------------------

(iv) any amounts incurred by GFI, BGCP or any of their respective Affiliates as
indemnification obligations to AIG pursuant to that certain buyout agreement by
and between AIG and GFI, dated as of August 24, 2015; and

(v) (A) the breach of any covenant of this letter agreement by JPI, Mr. Gooch,
or Mr. Heffron, (B) the failure to be true of any representation and warranty
made by JPI, Mr. Gooch or Mr. Heffron in this letter agreement and (C) BGCP’s or
its Affiliates’ enforcement of this letter agreement and the promissory note
delivered pursuant to Paragraph 5(a) of this letter agreement.

(c) Each of Mr. Gooch and Mr. Heffron acknowledge and agree that BGCP and its
Affiliates shall have the right to offset and deduct from any DE Bonus Award
Amounts (as defined in his respective Non-Competition and DE Bonus Award
Agreement) any amounts to be paid by him under Paragraphs 2(b), 4(a) or (b) of
this letter agreement.

5. Advance of Funds to JPI, Mr. Gooch and Mr. Heffron.

(a) The amounts advanced by BGCP (or its Affiliates) on behalf of JPI, pursuant
to, and in accordance with Paragraph 2(a) of this letter agreement, will be
represented by a promissory note with the terms set forth in Annex A hereto.
BGCP shall, upon the payment of the Settlement Fund Payment, be given a first
priority perfected security interest in 2,000,000 shares of GFI common stock to
satisfy BGCP’s advance of the $10.75 million payment under Paragraph 2(a) of
this letter agreement and the interest accrued on the related note (the
“Collateral Shares”). The Collateral Shares shall be assigned and transferred to
BGCP in accordance with the terms set forth in Annex A. In order to satisfy
JPI’s obligations under the promissory note, upon closing of the Back-End
Mergers, (i) BGCP shall be entitled, and the merger agreement for the JPI Merger
shall provide for, the reduction, on a pro rata basis, of the cash and stock
merger consideration that will be paid in the JPI Merger by the aggregate amount
due under such promissory note, including accrued interest thereon, and (ii) the
promissory note shall remain an obligation of JPI (or its successor in interest)
and shall become a liability of the surviving company in the JPI Merger. JPI
acknowledges and agrees that the promissory note issued under this Paragraph
5(a) of this letter agreement shall be an independent obligation and shall be
due and payable upon its terms whether or not the Back-End Mergers occur.

(b)(i) The parties agree that to the extent permitted by Law and for so long as
Mr. Gooch remains eligible under his Non-Competition and DE Bonus Award
Agreement with BGCP (or its applicable Affiliates) to receive, and has not
forfeited, a DE Bonus Award, that Mr. Gooch may, subject to the terms and
conditions of this letter agreement, request to borrow from BGCP, and, if so
requested, BGCP shall lend to Mr. Gooch, such amounts necessary to satisfy
Mr. Gooch’s obligations under Paragraphs 2(b), 4(a) and 4(b) of this letter
agreement, as set forth in Paragraph 5(b)(ii) of this letter agreement.

(ii) Any amounts borrowed by Mr. Gooch pursuant to Paragraph 5(b)(i) of this
letter agreement shall be used exclusively for the purposes of satisfying the
applicable obligations under Paragraphs 2(b), 4(a) and 4(b) of this letter
agreement, and Mr. Gooch shall



--------------------------------------------------------------------------------

promptly satisfy such obligations following the receipt of funds from BGCP or,
if possible, BGCP may elect to directly satisfy such obligation on Mr. Gooch’s
behalf. Any amounts borrowed by Mr. Gooch pursuant to Paragraph 5(b)(i) of this
letter agreement shall be applied first to reduce any refund, if any, of the
Insurance Surplus pursuant to Paragraph 2(c) of this letter agreement and
second, to the extent necessary, to reduce amounts owed to Mr. Gooch under his
Non-Competition and DE Bonus Award Agreement with BGCP (or its applicable
Affiliates). Mr. Gooch agrees that for so long as any amounts are outstanding
under this Paragraph 5(b)(ii), all DE Partnership Awards that would be granted
to Mr. Gooch pursuant to his Non-Competition and DE Bonus Award Agreement shall
be applied to reduce the outstanding balance prior to any DE Partnership Awards
being granted to Mr. Gooch. Mr. Gooch acknowledges and agrees that any amounts
advanced under this Paragraph 5(b)(ii) of this letter agreement shall be an
independent obligation and shall be due and payable upon its terms whether or
not any DE Partnership Awards are granted and whether or not Mr. Gooch remains
eligible to receive, or has forfeited, his DE Bonus Award.

(iii) BGCP represents that neither Howard W. Lutnick nor Stephen M. Merkel is,
to his actual knowledge, aware of a breach that would result in a forfeiture of
any DE Bonus Awards to which Mr. Gooch is eligible under his Non-Competition and
DE Bonus Award Agreement with BGCP (or its applicable Affiliates).

(c)(i) The parties agree that to the extent permitted by Law and for so long as
Mr. Heffron remains eligible under his Non-Competition and DE Bonus Award
Agreement with BGCP (or its applicable Affiliates) to receive, and has
forfeited, a DE Bonus Award, Mr. Heffron may, subject to the terms and
conditions of this letter agreement, request to borrow from BGCP, and, if so
requested, BGCP shall lend to Mr. Heffron, such amounts necessary to satisfy
Mr. Heffron’s obligations under Paragraphs 2(b) and 4(b) of this letter
agreement, as set forth in Paragraph 5(c)(ii) of this letter agreement.

(ii) Any amounts borrowed by Mr. Heffron pursuant to Paragraph 5(c)(i) of this
letter agreement shall be used exclusively for the purposes of satisfying the
applicable obligations under Paragraphs 2(b), 4(b) of this letter agreement, and
Mr. Heffron shall promptly satisfy such obligations following the receipt of
funds from BGCP or, if possible, BGCP may elect to directly satisfy such
obligation on Mr. Heffron’s behalf. Any amounts borrowed by Mr. Heffron pursuant
to Paragraph 5(c)(i) of this letter agreement shall be applied first to reduce
any refund, if any, of the Insurance Surplus pursuant to Paragraph 2(c) of this
letter agreement and second, to the extent necessary, to reduce amounts owed to
Mr. Heffron under his Non-Competition and DE Bonus Award Agreement with BGCP (or
its applicable Affiliates). Mr. Heffron agrees that for so long as any amounts
are outstanding under this Paragraph 5(c)(ii), all DE Partnership Awards that
would be granted to Mr. Heffron pursuant to his Non-Competition and DE Bonus
Award Agreement shall be applied to reduce the outstanding balance prior to any
DE Partnership Awards being granted to Mr. Heffron. Mr. Heffron acknowledges and
agrees that any amounts advanced under this Paragraph 5(c)(ii) of this letter
agreement shall be an independent obligation and shall be due and payable upon
its terms whether or not any DE Partnership Awards are granted and whether or
not Mr. Heffron remains eligible to receive, or has forfeited, his DE Bonus
Award.



--------------------------------------------------------------------------------

(iii) BGC Represents that Howard W. Lutnick nor Stephen M. Merkel is, to his
actual knowledge, aware of a breach that would result in a forfeiture of any DE
Bonus Awards to which Mr. Heffron is eligible under his Non-Competition and DE
Bonus Award Agreement with BGCP (or its applicable Affiliates).

6. JPI Actions. Mr. Gooch and Mr. Heffron hereby agree to take any and all
necessary actions in their capacities as shareholders, directors and officers of
JPI (a) to cause JPI to perform its obligations under this letter agreement and
(b) to cause the JPI Merger to be approved and adopted by JPI’s shareholders as
soon as practicable following the execution of a definitive agreement therefor.

7. Satisfaction and Waiver of Claims.

(a) Each of Mr. Gooch and Mr. Heffron (i) hereby acknowledge and agree that
BGCP, BGCP LP, GFI and their respective Affiliates have fully performed and
satisfied any and all indemnification obligations under the GFI certificate of
incorporation, the BGCP certificate of incorporation, the TO Agreement and the
General Corporation Law of the State of Delaware with respect to the Delaware
Action, the New York Action and the transactions contemplated by the CME Merger
Agreement, the TO Agreement and this letter agreement and (ii) hereby waive any
further claims or actions, and release BGCP, BGCP LP, GFI and their respective
Affiliates from any further liabilities under the General Corporation Law of the
State of Delaware, the GFI certificate of incorporation, the BGCP certificate of
incorporation, the TO Agreement and any other organizational document or
agreement providing, or purportedly providing, for indemnification with respect
to the Delaware Action, the New York Action and the transactions contemplated by
the CME Merger Agreement, the TO Agreement and this letter agreement.

(b) Effective upon the time at which the final order dismissing the Delaware
Action becomes final and non-appealable and subject to the compliance by the
parties with this letter agreement, each of JPI, Mr. Gooch and Mr. Heffron, on
behalf of itself or himself and each of its or his respective successors,
subsidiaries, controlled Affiliates and assignees hereby fully waives any and
all, and releases and discharges BGCP, BGCP LP, GFI, their respective Affiliates
and any of their respective officers, directors, employees, representatives,
agents, financial advisors, auditors, attorneys, heirs, administrators, devisees
or legatees from, any and all claims, rights, actions, causes of action, suits,
liens, obligations, accounts, debts, demands, agreements, promises, liabilities,
controversies, costs, expenses and fees arising out of, or relating to, the
Delaware Action, the New York Action, the CME Merger Agreement, the TO Agreement
and any and all transactions contemplated thereby.

(c) Effective upon the time at which the final order dismissing the Delaware
Action becomes final and non-appealable and subject to the compliance by the
parties with this letter agreement, each of BGCP, BGCP LP and GFI, on behalf of
itself and each of its respective



--------------------------------------------------------------------------------

successors, subsidiaries, controlled Affiliates and assignees, hereby fully
waives any and all, and releases and discharges JPI, Mr. Gooch and Mr. Heffron
from, any and all claims, rights, actions, causes of action, suits, liens,
obligations, accounts, debts, demands, agreements, promises, liabilities,
controversies, costs, expenses and fees arising out of, or relating to the
Delaware Action, the New York Action, the CME Merger Agreement, the TO Agreement
and any and all transactions contemplated thereby.

8. Representations and Warranties.

(a) JPI, Mr. Gooch and Mr. Heffron represent and warrant that true and correct,
complete current copies of the Articles of Incorporation, Bylaws, shareholder
register, any shareholders’ agreements and any other organizational documents of
JPI have been provided to BGCP prior to the execution of this letter agreement.

(b) Mr. Gooch and Mr. Heffron represent and warrant that there are no direct or
indirect agreements, arrangements or transactions to which any of Mr. Heffron,
Mr. Gooch or any of their respective Affiliates (or any other Person controlled,
directly or indirectly, either individually or together with other Persons, by
Mr. Gooch or Mr. Heffron), on the one hand, and GFI and its Affiliates (other
than Mr. Gooch and Mr. Heffron), on the other hand, is a party, other than any
employee agreements that BGCP is a party to or has been provided copies of
(including the Non-Competition and DE Bonus Award Agreements), pursuant to which
GFI has any liability of any kind.

(c) Mr. Gooch and Mr. Heffron represent and warrant that (i) through their
direct and indirect shareholdings in JPI (including any shares over which they
have voting control pursuant to any agreement or contract), they have voting
control over a sufficient number of shares of JPI to cause JPI to perform its
obligations under this letter agreement and (ii) shareholders of JPI holding 87%
or more of JPI’s outstanding voting power have approved this letter agreement
and the actions contemplated hereby.

(d) With respect to parties to this letter agreement that are not natural
persons, each such party represents and warrants that it is duly incorporated or
formed, validly existing and in good standing under the Laws of its jurisdiction
of incorporation or formation.

(e) Each party to this letter agreement represents and warrants that (i) such
party has all requisite power and authority to execute and deliver this letter
agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby, including, with respect to JPI, the payment of
the funds required to be paid hereunder in the manner contemplated by this
letter agreement, (ii) the execution, delivery and performance of this letter
agreement and the consummation of the transactions contemplated hereby has been
duly and validly authorized by all necessary actions and, with respect to
parties that are not natural persons, no other corporate proceedings on the part
of such party are necessary for such party to authorize this letter agreement or
to consummate the transactions contemplated hereby, (iii) this letter agreement
has been duly and validly executed and delivered by such party and, assuming due
authorization, execution and delivery by the other parties hereto, is a legal,
valid



--------------------------------------------------------------------------------

and binding obligation of such party, enforceable against such party in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

9. Specific Performance and Other Equitable Relief. The parties hereby expressly
recognize and acknowledge that immediate, extensive and irreparable damage would
result, no adequate remedy at Law would exist and damages would be difficult to
determine in the event that any provision of this letter agreement were not
performed in accordance with its specific terms or were otherwise breached. Each
party further acknowledges that a breach or violation of this letter agreement
may not be sufficiently remedied by money damages alone and, accordingly, each
party shall be entitled, without the need to post a bond or other security, in
addition to damages and any other remedies provided at Law or in equity, to
specific performance, injunctive and other equitable relief in order to enforce
or prevent any violation. Each party agrees not to oppose the granting of such
equitable relief, and to waive, and to cause its representatives to waive, any
requirement for the securing or posting of any bond in connection with such
remedy.

10. Governing Law; Jurisdiction; Waiver of Jury Trial. This letter agreement
shall be governed by and construed in accordance with the laws of the State of
New York applicable to agreements made and to be performed entirely within such
State, without regard to the conflict of Laws principles of such State. Each
party hereto hereby consents to submit to the exclusive jurisdiction of the
state or federal courts sitting in New York County in connection with any action
or proceeding instituted relating to this letter agreement and hereby waives any
claim or defense that such forum is not convenient or proper. TO THE FULLEST
EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM ARISING OUT OF,
IN WHOLE OR IN PART, OR RELATING TO THIS LETTER AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS LETTER AGREEMENT.

11. Counterparts. This letter agreement may be executed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures were upon the same instrument, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered (by
telecopy, electronic delivery or otherwise) to the other parties. Signatures to
this letter agreement transmitted by facsimile transmission, by electronic mail
in “portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signatures.

12. No Other Modifications. Except as expressly set forth herein, this letter
agreement shall not by implication or otherwise alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the TO Agreement, all of which shall continue to be in full force
and effect.



--------------------------------------------------------------------------------

13. Amendment, Modification and Waiver. No amendment to this letter agreement
shall be effective unless it shall be in writing and signed by each party
hereto. Any failure of a party to comply with any obligation, covenant,
agreement or condition contained in this letter agreement may be waived by the
party entitled to the benefits thereof only by a written instrument duly
executed and delivered by the party granting such waiver, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure of compliance.

14. Entire Agreement. This letter agreement (including Annex A), the MOU and the
promissory note, when issued, constitute the entire agreement, and supersede all
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof and thereof.

15. Interpretation. Whenever the words “include,” “includes” or “including” are
used in this letter agreement, they shall be deemed to be followed by the words
“without limitation.” The word “extent” in the phrase “to the extent” shall mean
the degree to which a subject or other thing extends, and such phrase shall not
mean simply “if.” The word “will” shall be construed to have the same meaning as
the word “shall.” The term “or” is not exclusive. The headings contained in this
letter agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this letter agreement. The definitions
contained in this letter agreement are applicable to the singular as well as the
plural forms of such terms. The parties have participated jointly in the
negotiation and drafting of this letter agreement. In the event an ambiguity or
question of intent or interpretation arises, this letter agreement shall be
construed as drafted jointly by the parties and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this letter agreement.

16. Successors and Assigns. This letter agreement and all its provisions shall
be binding upon and inure to the benefit of the parties and their respective
permitted successors and assigns. Nothing in this letter agreement, whether
expressed or implied, will confer on any Person, other than the parties hereto
or their respective permitted successors and assigns, any rights, remedies or
Liabilities. No party may assign its rights or obligations under this letter
agreement without the prior written consent of the other parties hereto and any
purported assignment without such consent shall be void.

[Remainder of page intentionally blank]



--------------------------------------------------------------------------------

The foregoing is acknowledged and agreed as of the date first written above.

 

BGC PARTNERS INC. By:  

/s/ Stephen M. Merkel

Name:   Stephen Merkel Title:   Executive Vice President, General Counsel and
Secretary BGC PARTNERS L.P. By:  

/s/ Stephen M. Merkel

Name:   Stephen M. Merkel Title:   Executive Vice President, Chief Legal Officer
and Secretary GFI GROUP INC. By:  

/s/ Howard W. Lutnick

Name:   Howard W. Lutnick Title:   Chief Executive Officer

[Signature page to letter agreement]



--------------------------------------------------------------------------------

Accepted and agreed: JERSEY PARTNERS INC. By:   /s/ Michael Gooch Name:  
Michael Gooch Title:   Chairman MICHAEL GOOCH /s/ Michael Gooch COLIN HEFFRON
/s/ Colin Heffron

[Signature page to letter agreement]